Exceptions overruled. A jury found for the defendant on both counts of this action of contract and tort. The plaintiff had entered into two contracts providing for demolition of the defendant’s buildings, all the materials of which were to become property of the plaintiff. Prior to its demolition a fire destroyed one of the buildings in which all utilities had been disconnected, making its sprinkler system inoperative. The plaintiff excepted to the refusal of the trial judge to charge the jury that violation of G. L. c. 148, § 27A, was evidence of negligence. The statute requires a written permit from the “head of the fire department” prior to the shutting off of a sprinkler system in a building. Ño permit was obtained in this instance although there was evidence that the fire chief of Winchester, where the building was located, was thoroughly aware of the progress of the demolition and was regularly on the premises. There was no error. General Laws c. 143, § 3, provides for regulation of building demolition in cities and towns. General Laws c. 148, § 27A, is to be construed as inapplicable to buildings in the process of demolition. It was not applicable in these circumstances.